DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits. Claims 1-20 are currently pending and addressed below.

Information Disclosure Statement
The Information Disclosure Statement that was filed on September 16, 2021 is in compliance with 37 CFR 1.97.  Accordingly, the IDSs has been considered by the Examiner.  

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding claim 3, this claim recites additional limitations regarding “the visual announcement”. However, claim 3 depends on claim 1, which does not require a visual announcement. The limitations of claim 1 also include embodiments in which the system does not perform a visual announcement, but instead performs an audible announcement. In such embodiments in which the system does not include a visual announcement, the claimed limitation regarding the visual announcement as recited in claim 3 does not further limit the subject matter of claim 1, upon which claim 3 is dependent. For the purposes of compact prosecution, claim 3 is being interpreted as though claim 1 requires a visual announcement.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
	
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 4-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without reciting significantly more.  The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (January 7, 2019).
Step One: 	Does the Claim Fall Within a Statutory Category?
Yes.  Claims 1-18 are directed towards a process (a method).  Claim 19 is directed towards a machine (a non-transitory computer-readable medium). Claim 20 is directed towards a machine (an apparatus).
Step Two A, Prong One: Is a Judicial Exception Recited?
Yes.  The claims recited are directed towards the steps of collecting spatial data, detecting at least one object, and defining a reserved zone.  These are abstract ideas, specifically, mental processes, that can be performed in the human mind which includes an observation and a judgment (monitoring to identify a condition) because the claimed steps involve merely acquiring data and making a decision based on the acquired data.
Step Two A, Prong Two:  Is the Abstract Idea Integrated into a Practical Application?
No.   As per claim 1, the claims are broad enough to be performed mentally or by pen and paper. The “obtaining” step is broad enough to be performed by a human observing a facility and mentally acquiring the claimed mapping data.  The “assigned task” as recited in the “navigating” step is broad enough to be a task which may be performed mentally. The “presenting” step is broad enough to be performed by a human without the use of any additional technological elements. 
As per claims 19 and 20, the structures recited in the claims are a computer-readable medium and a processing system. These structures perform functions which are insignificant, extra-solution activity in the form of mere data gathering and decision making and, therefore, do not amount to integration into a practical application.  See MPEP 2106.05(g).  These functions that the structures are performing are well-understood, routine and conventional activity and, therefore, the recitation of these structures does not amount to significantly more than the abstract idea. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).
The processor and other technological components are recited at such a high level of generality to amount to a generic computer structure for performing generic computer functions which is not enough to integrate the abstract idea into a practical application or be significantly more than the abstract idea itself.
Step Two B: Does the Claim Provide an Inventive Concept
No.  There are no additional elements recited in the independent claims that amount to significantly more than performing the abstract idea.  The technological components recite the well-understood, routine, and conventional computing functions of mere data gathering and decision making.  See MPEP 2106.05(d)(II).
It is noted that the claimed limitations set forth that the steps of acquiring data and making a decision are performed by a processing system, but a claim that requires a computer may still recite a mental process if the computer is merely used as a tool to perform the concept (see MPEP 2106.04(a)(2)(III)(C.).
Dependent Claims
The dependent claims 2 and 4-18 are merely further defining the abstract idea by providing field of use limitations on particular types of data that is acquired and limitations on the decision-making process, and are not adding anything to the abstract idea set forth in the independent claims such that the invention will amount to significantly more than the abstract idea.   Regarding dependent claims 11-12, these claims recite the steps of retrieving an item, which may be performed by a human without the use of any particular technological components. The examiner further notes that a well-trained human would have the ability to perform the inventory task as recited in claim 13 and the imaging task recited in claim 14 without the use of computers, sensors, or any other technological components. 
Regarding dependent claim 3, the claim recites a projection via at least one lighting unit or at least one projector of visible light indicating a boundary of the reserved zone, which is a step that cannot reasonably be performed by a human without the use of a particular machine. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-9, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (US 2020/0012284), hereinafter referred to as Morita, in view of Brewer (US 2018/0009547), hereinafter referred to as Brewer. Morita is considered analogous to the claimed invention because they are in the same field of reserving space for an autonomous vehicle. Brewer is considered analogous to the claimed invention because they are in the same field of projecting visible light to show boundaries of a zone.
Regarding claim 1, Morita teaches:
A method comprising: obtaining, by a processing system of an autonomous aerial vehicle, mapping data describing at least a portion of a facility ("In D1, the map information includes a map of a predetermined area as a grid map." – see at least Morita: paragraph 0004 lines 1-2) (The examiner notes that the predetermined area as taught by Morita corresponds to the claimed portion of a facility. Further, Morita teaches that the map information is obtained by a mover control system which may be a system for control one or more autonomous aerial vehicles (i.e. drones) ("As used herein, the “mover” refers to various types of movers including automated guided vehicles (AGVs), moving robots, and drones." – see at least Morita: paragraph 0054 lines 1-3));
navigating, by the processing system via the mapping data, to a space within the facility to perform an assigned task ("The node generation processing includes generating a pair of specified nodes at respective arbitrary locations on a map corresponding to the predetermined area. The pair of specified nodes are nodes where the mover is controllable. The path generation processing includes generating a path between the pair of specified nodes. The mover control method includes making the mover travel along a traveling route corresponding to the path within the predetermined area." – see at least Morita: paragraph 0009 lines 5-13) (The examiner notes that Morita teaches that the mover may also perform a variety of tasks in addition to traveling between nodes ("The mover 2 may have not only the function of traveling within the predetermined area A1 but also various other functions including carrying, picking, welding, mounting, displaying, greeting customers, security guarding, assembling, and testing." – see at least Morita: paragraph 0054 lines 6-10));
collecting, by the processing system, spatial sensor data within the space ("The detector 222 also includes another type of sensor such as an image sensor (camera), a sonar sensor, a radar, or a light detection and ranging sensor (LiDAR) to detect the situation surrounding the body 21 using any of these sensors." – see at least Morita: paragraph 0091 lines 12-16);
detecting, by the processing system from the spatial sensor data, at least one object within the space ("The situation surrounding the body 21 includes the presence or absence of any object (obstacle) in/from the traveling direction, and in front, of the body 21, and the location (including the distance and azimuth) of the object, if any." – see at least Morita: paragraph 0091 lines 16-20);
defining, by the processing system, a reserved zone within the space to perform the assigned task, based upon the at least one object that is detected ("In this embodiment, on determining the traveling route for the target mover 2A, the route determiner 32A defines, according to the traveling route of the target mover 2A, at least one subarea, where the target mover 2A is moving, out of the plurality of subareas A10 to be a reserved area to which the access of the other mover 2B is restricted." – see at least Morita: paragraph 0326 lines 1-6) (The examiner notes that the traveling route as taught by Morita is determined based upon detected objects and obstacles ("In addition, the mover control system 1 also receives, from the client terminals 4 built in the respective movers 2, information about... the presence or absence of any obstacle on the traveling route R10... and corrects the traveling route R10 and controls the movers 2 based on the information received." – see at least Morita: paragraph 0138 lines 5-12). Since the reserved area is determined based upon the determined traveling route, the reserved area is thereby also based upon at least one detected object in the space);

Morita does not explicitly disclose, but Brewer teaches:
and presenting, by the processing system, at least one of an audible announcement or a visual announcement of the reserved zone ("In an example embodiment, the light-emitting system 112 is configured to project a visible-light boundary of the entire hazard zone 120 and a visible-light boundary of the entire hazard zone 122." – see at least Brewer: paragraph 0038 lines 1-4) (The examiner notes that the visible-light boundary of a zone as taught by Brewer corresponds to the claimed visual announcement of the reserved zone).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Morita with these above aforementioned teachings from Brewer to present a visual announcement of the reserved zone. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Brewer’s visual announcement of a zone using projected visible-light boundaries with Morita’s method of reserving a zone for a drone performing a task in order to clearly identify a zone which should be avoided (“In general, the light-emitting system 112 may be configured to project light 115 and 117 in any suitable way to clearly identify to crew members areas surrounding the engine that a crew member should avoid.” – see at least Brewer: paragraph 0037 lines 4-7). Doing so would provide the benefit of visually representing the region which should be avoided to prevent interfering from the task being performed in the reserved zone (“Restricting the access of the other mover 2B to the reserved area for the target mover 2A reduces the chances of the other mover 2B interfering with the target mover 2A moving toward the turning point Pt1.” – see at least Morita: paragraph 0318 lines 10-13).

Regarding claim 2, Morita in view of Brewer teaches all of the elements of the current invention as stated above. Morita further teaches:
wherein the spatial sensor data is obtained via at least one of: a camera of the autonomous aerial vehicle; a light detection and ranging unit of the autonomous aerial vehicle; or a radio frequency identification reader of the autonomous aerial vehicle ("The detector 222 also includes another type of sensor such as an image sensor (camera), a sonar sensor, a radar, or a light detection and ranging sensor (LiDAR) to detect the situation surrounding the body 21 using any of these sensors." – see at least Morita: paragraph 0091 lines 12-16).

Regarding claim 3, Morita in view of Brewer teaches all of the elements of the current invention as stated above. Morita does not explicitly disclose, but Brewer teaches:
wherein the visual announcement comprises a projection via at least one lighting unit or at least one projector of visible light indicating a boundary of the reserved zone ("In an example embodiment, the light-emitting system 112 is configured to project a visible-light boundary of the entire hazard zone 120 and a visible-light boundary of the entire hazard zone 122." – see at least Brewer: paragraph 0038 lines 1-4) (The examiner notes that the light-emitting system as taught by Brewer corresponds to the claimed lighting unit or projector of visible light).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Morita with these above aforementioned teachings from Brewer to include a projection via at least one lighting unit or at least one projector of visible light indicating a boundary of the reserved zone. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Brewer’s visual announcement of a zone using projected visible-light boundaries with Morita’s method of reserving a zone for a drone performing a task in order to clearly identify a zone which should be avoided (“In general, the light-emitting system 112 may be configured to project light 115 and 117 in any suitable way to clearly identify to crew members areas surrounding the engine that a crew member should avoid.” – see at least Brewer: paragraph 0037 lines 4-7). Doing so would provide the benefit of visually representing the region which should be avoided to prevent interfering from the task being performed in the reserved zone (“Restricting the access of the other mover 2B to the reserved area for the target mover 2A reduces the chances of the other mover 2B interfering with the target mover 2A moving toward the turning point Pt1.” – see at least Morita: paragraph 0318 lines 10-13).

Regarding claim 4, Morita in view of Brewer teaches all of the elements of the current invention as stated above. Morita further teaches:
further comprising: obtaining the assigned task from a fleet management system ("In this case, the mover control system 1 controls the movers 2 based on the nodes (including the specified nodes Ndm, the virtual nodes Nvm, and the exception nodes Nem) and the path Pm defined on the map M1 (see FIG. 5) corresponding to the predetermined area A1." – see at least Morita: paragraph 0138 lines 12-17) (The examiner notes that the mover control system as taught by Morita controls a plurality of movers, and therefore corresponds to the claimed fleet management system).

Regarding claim 5, Morita in view of Brewer teaches all of the elements of the current invention as stated above. Morita further teaches:
further comprising: notifying the fleet management system of a reservation of the reserved zone ("The route determiner (32A) specifies at least one subarea (A10), where the target mover (2A) is traveling, out of the plurality of subareas (A10) as a reserved area, to which the other mover's (2B) access is restricted." – see at least Morita: paragraph 0424 lines 5-9) (The examiner notes that specifying a reserved area to which the other mover's access is restricted as taught by Morita corresponds to the claimed notifying the fleet management system of a reservation of the reserved zone).

Regarding claim 8, Morita in view of Brewer teaches all of the elements of the current invention as stated above. Morita further teaches:
wherein the facility comprises: a store; a warehouse; or an event venue ("Examples of the predetermined area A1 include warehouses, factories, construction sites, stores (including shopping malls), distribution centers, offices, parks, dwelling houses, schools, hospitals, railway stations, airports, and parking lots." – see at least Morita: paragraph 0072 lines 5-9).

Regarding claim 9, Morita in view of Brewer teaches all of the elements of the current invention as stated above. Morita further teaches:
wherein the facility has defined boundaries ("That is to say, the map M1 implemented as an electronic map includes information about the outer walls 901, columns 904, boundary walls 905, and other structural elements as described above." – see at least Morita: paragraph 0255 lines 4-7) (The examiner notes that the boundary walls as taught by Morita corresponds to the claimed defined boundaries).

Regarding claim 15, Morita in view of Brewer teaches all of the elements of the current invention as stated above. Morita further teaches:
wherein the mapping data is obtained from a light detection and ranging unit of the autonomous aerial vehicle ("The detector 222 also includes another type of sensor such as an image sensor (camera), a sonar sensor, a radar, or a light detection and ranging sensor (LiDAR) to detect the situation surrounding the body 21 using any of these sensors." – see at least Morita: paragraph 0091 lines 12-16) 
and is stored by the processing system ("The first storage device 39 stores map information about the map of the predetermined area A1" – see at least Morita: paragraph 0123 lines 6-8).

Regarding claim 16, Morita in view of Brewer teaches all of the elements of the current invention as stated above. Morita further teaches:
wherein the mapping data is obtained from a fleet management system ("The server device 3 stores, in the first storage device 39, information about the map M1 corresponding to the predetermined area A1 as shown in FIG. 5" – see at least Morita: paragraph 0163 lines 1-3) (The examiner notes that Morita teaches that the server device storing map information is part of the mover control system ("The mover control system 1 includes a server device 3" – see at least Morita: paragraph 0076 lines 1-2), wherein the mover control system corresponds to the claimed fleet management system).

Regarding claim 17, Morita in view of Brewer teaches all of the elements of the current invention as stated above. Morita further teaches:
detecting at least one discrepancy between the spatial sensor data that is collected and the mapping data ("Optionally, the controller 42 may change, on receiving the obstacle information from the mover 2, the traveling velocity or traveling route of the mover 2 so as to avoid the obstacle." – see at least Morita: paragraph 0143 lines 18-21) (The examiner notes that receiving obstacle information from the mover which requires the traveling route to be changed as taught by Morita corresponds to the claimed detecting at least one discrepancy);
and updating the mapping data in accordance with the spatial sensor data ("The map M1 information stored in the first storage device 39 may be updated from time to time as needed." – see at least Morita: paragraph 0166 lines 12-14).

Regarding claim 18, Morita in view of Brewer teaches all of the elements of the current invention as stated above. Morita further teaches:
further comprising: relinquishing at least a first portion of the reserved zone as at least a part of the assigned task is completed ("In this manner, the route determiner 32A makes the reserved area RA1 when the target mover 2A travels along the first traveling route RT1 different from the reserved area RA2 when the target mover 2A travels along the second traveling route RT2. The route determiner 32A defining the reserved area according to the traveling route in this manner reduces the chances of unnecessary subareas being defined as the reserved area and also reduces the chances of the target mover 2A interfering with the other mover 2B." – see at least Morita: paragraph 0329 lines 1-9) (The examiner notes that Fig. 20 of Morita as shown below illustrates that the reserved area RA2 corresponding to second traveling route RT2 is smaller than the reserved area RA1 corresponding to first traveling route RT1. The changing of the reserved area when the mover is no longer traveling on first traveling route RT1 as taught by Morita corresponds to the claimed relinquishing of at least a portion of the reserved zone as at least a part of the assigned task is completed),

    PNG
    media_image1.png
    654
    649
    media_image1.png
    Greyscale

Morita does not explicitly disclose, but Brewer teaches:
wherein the relinquishing comprises generating a new audible announcement or altering the visual announcement to conform to a second portion of the reserved zone that remains after the relinquishing of the at least the first portion ("Therefore, in an example embodiment, the light-emitting system 112 is configured to adjust a size of the hazard zones based on a stage of operation of the engine." – see at least Brewer: paragraph 0043 lines 6-8) (The examiner notes that Fig. 6 of Brewer as shown below illustrates that the projected boundaries which correspond to the claimed visual announcement may be adjusted to conform to a change in zone boundaries (i.e. a change in boundaries between 120a, 120b, and 120c)).

    PNG
    media_image2.png
    436
    323
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Morita with these above aforementioned teachings from Brewer to alter the visual announcement to conform to a second portion of the reserved zone that remains after the relinquishing of the at least the first portion. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Brewer’s adjustment of a visual announcement of a zone using projected visible-light boundaries with Morita’s method of reserving a zone for a drone performing a task in order to clearly display a change in a zone which should be avoided (“FIGS. 6 and 7 illustrate an example embodiment where the light-emitting system 112 adjusts a size of the hazard zones 120 and 122 based on a stage of operation of the engine 104.” – see at least Brewer: paragraph 0043 lines 8-11). Doing so would provide the benefit of visually representing the region which should be avoided to according to a change in scenario which would affect the zone (“In another example embodiment, the light-emitting system 112 is configured to adjust a size of the predetermined hazard zones 120 and 122 based on a fan speed of fan 109 (see FIG. 1).” – see at least Brewer: paragraph 0044 lines 1-4).

Regarding claim 19, this claim is substantially similar to claim 1 and is, therefore, rejected in the same manner as claim 1 as has been set forth above.

Regarding claim 20, this claim is substantially similar to claim 1 and is, therefore, rejected in the same manner as claim 1 as has been set forth above.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Brewer, further in view of Kubie (US 2020/0356115), hereinafter referred to as Kubie. Kubie is considered analogous to the claimed invention because they are in the same field of reserving space for an autonomous vehicle.

Regarding claim 6, Morita in view of Brewer teaches all of the elements of the current invention as stated above. Morita does not explicitly disclose, but Kubie teaches:
wherein the reservation includes a duration for the reservation ("Once a time is found, the route determination engine 306 creates a timed space reservation for that time and space, and then creates a subsequent timed space reservation for the next segment of the path." – see at least Kubie: paragraph 0040 lines 11-15) (The examiner notes that the timed space reservation for a specified time and space as taught by Kubie corresponds to the claimed duration for the reservation).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Morita with these above aforementioned teachings from Kubie to include a duration for the reservation. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Kubie’s timed space reservation with Morita’s method of reserving a zone for a drone performing a task in order to reserve a space for the duration in which the vehicle is expected to travel through the space (“Each timed space reservation is a reservation tracked by the centralized controller of an area (two dimensions) or volume (three dimensions) for a given time period during which the vehicle 102 is expected to transit the area or volume.” – see at least Kubie: paragraph 0014 lines 6-10). Doing so would provide the benefit of preventing vehicles from interfering with each other by controlling other vehicles to avoid the zone reserved for a specific vehicle over a given time (“To increase safety, the centralized controller can assign routes for autonomous vehicles such that no two vehicles are expected to be within a predetermined safety radius of each other at any point in time.” – see at least Kubie: paragraph 0013 lines 5-8).

Regarding claim 7, Morita in view of Brewer, further in view of Kubie, teaches all of the elements of the current invention as stated above. Morita does not explicitly disclose, but Kubie teaches:
further comprising: requesting a reservation of the reserved zone from a fleet management system; and obtaining an affirmation of the reservation of the reserved zone, when the fleet management system determines that the reservation does not conflict with a prior reservation of another entity ("The route reservation system 302 may access the reservation data store 312 to determine whether a desired timed space reservation is available, and may store new timed space reservations when they are determined to not be in conflict with existing timed space reservations." – see at least Kubie: paragraph 0029 lines 3-8);

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Morita with these above aforementioned teachings from Kubie to request a reservation of the reserved zone from a fleet management system and obtain an affirmation of the reservation of the reserved zone, when the fleet management system determines that the reservation does not conflict with a prior reservation of another entity. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Kubie’s method of ensuring a timed space reservation for a vehicle does not interfere with a timed space reservation of another vehicle with Morita’s method of reserving a zone for a drone performing a task in order to avoid conflict between multiple vehicles in a given reserved space (“In some embodiments, the path may be changed from an optimal path found at block 402 while establishing the sequence of timed space reservations in order to avoid conflicting timed space reservations.” – see at least Kubie: paragraph 0040 lines 20-26). Doing so would provide the benefit of preventing vehicles from interfering with each other by controlling other vehicles to avoid the zone reserved for a specific vehicle over a given time (“To increase safety, the centralized controller can assign routes for autonomous vehicles such that no two vehicles are expected to be within a predetermined safety radius of each other at any point in time.” – see at least Kubie: paragraph 0013 lines 5-8).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Brewer, further in view of Rajkhowa et al. (US 2018/0330316), hereinafter referred to as Rajkhowa. Rajkhowa is considered analogous to the claimed invention because they are in the same field of autonomous vehicles performing tasks.

Regarding claim 10, Morita in view of Brewer teaches all of the elements of the current invention as stated above. Morita does not explicitly disclose, but Rajkhowa teaches:
wherein the space comprises an aisle of the facility, wherein the reserved zone comprises at least a portion of the aisle ("In the s-shape heuristic approach, the order picker traverses every picking aisle containing at least one item to be picked. " – see at least Rajkhowa: paragraph 0049 lines 1-3) (The examiner notes that Rajkhowa teaches that the order picker may be a drone ("A picker, such as an employee or an autonomous robot or drone, picks the items for the orders in accordance with a pick list generated for the picker." – see at least Rajkhowa: paragraph 0015 lines 9-11). Further, Rajkhowa does not explicitly disclose a reserved zone, but the teachings of Rajkhowa may be combined with the teachings of Morita as set forth below to reserve a zone comprising at least a portion of the aisle through which the order picker traverses).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Morita with these above aforementioned teachings from Rajkhowa such that the reserved zone comprises at least a portion of the aisle. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Rajkhowa’s use of a drone to perform tasks in an aisle with Morita’s method of reserving a zone for a drone performing a task in order to reserve at least a portion of the aisle required to perform the task. Doing so would provide the benefit of forming distinct zones in which a plurality of drones may operate to more efficiently complete the tasks across multiple aisles (“Split Batching may also include highly overlapping large orders (spread across a large number of aisles) that are picked by two or more pickers in separate trips rather than having one picker take complete orders. For example, orders 1 and 2 may be spread out, creating sub-zones within the commodity and high density areas.” – see at least Rajkhowa: paragraph 0033 lines 1-6).

Regarding claim 11, Morita in view of Brewer, further in view of Rajkhowa, teaches all of the elements of the current invention as stated above. Morita does not explicitly disclose, but Rajkhowa teaches:
wherein the assigned task comprises at least one of: retrieving an item from the aisle; or placing an item in the aisle ("In the s-shape heuristic approach, the order picker traverses every picking aisle containing at least one item to be picked. " – see at least Rajkhowa: paragraph 0049 lines 1-3) (The examiner notes that picking an item from an aisle as taught by Rajkhowa corresponds to the claimed retrieving an item from the aisle ("Each order comprises a number of items that needed to be retrieved (also called being picked) to fulfill the order." – see at least Rajkhowa: paragraph 0015 lines 7-8)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Morita with these above aforementioned teachings from Kubie to retrieve an item from an aisle. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Rajkhowa’s use of a drone to retrieve an item from an aisle with Morita’s method of reserving a zone for a drone performing a task in order to reserve at least a portion of the aisle required to retrieve the item. Doing so would provide the benefit of forming distinct zones in which a plurality of drones may operate to more efficiently retrieve items across multiple aisles (“Split Batching may also include highly overlapping large orders (spread across a large number of aisles) that are picked by two or more pickers in separate trips rather than having one picker take complete orders. For example, orders 1 and 2 may be spread out, creating sub-zones within the commodity and high density areas.” – see at least Rajkhowa: paragraph 0033 lines 1-6).

Regarding claim 12, Morita in view of Brewer, further in view of Rajkhowa, teaches all of the elements of the current invention as stated above. Morita does not explicitly disclose, but Rajkhowa teaches:
wherein the aisle comprises a plurality of shelves, wherein the assigned task comprises retrieving at least one item from at least one of the plurality of shelves ("In the s-shape heuristic approach, the order picker traverses every picking aisle containing at least one item to be picked. " – see at least Rajkhowa: paragraph 0049 lines 1-3) (The examiner notes that Rajkhowa teaches that the item to be retrieved from the aisle may be located on shelving ("Locations are origins and destination of walks, such as rack, shelving, and block stacks, and pick-up and deposit stations or areas such as receiving and shipping or staging areas." – see at least Rajkhowa: paragraph 0046 lines 5-8)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Morita with these above aforementioned teachings from Kubie to retrieve an item from at least one of a plurality of shelves. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Rajkhowa’s use of a drone to retrieve an item from a shelf in an aisle with Morita’s method of reserving a zone for a drone performing a task in order to reserve at least a portion of the aisle required to retrieve the item from the shelf. Doing so would provide the benefit of forming distinct zones in which a plurality of drones may operate to more efficiently retrieve items from shelves across multiple aisles (“Split Batching may also include highly overlapping large orders (spread across a large number of aisles) that are picked by two or more pickers in separate trips rather than having one picker take complete orders. For example, orders 1 and 2 may be spread out, creating sub-zones within the commodity and high density areas.” – see at least Rajkhowa: paragraph 0033 lines 1-6).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Brewer, further in view of Rajkhowa, even further in view of Sachdeva et al. (US 2020/0380876), hereinafter referred to as Sachdeva. Sachdeva is considered analogous to the claimed invention because they are in the same field of autonomous vehicles performing tasks.

Regarding claim 13, Morita in view of Brewer teaches all of the elements of the current invention as stated above. Morita does not explicitly disclose, but Sachdeva teaches:
wherein the assigned task comprises: performing an inventory of at least the portion of the aisle ("In various embodiments of the present invention, a system for generating optimized path for an Unmanned Aerial Vehicle (UAV) for warehouse management is provided... The system is configured to identify landmark features of an aisle of a warehouse and density of inventory, where density of inventory is representative of number of items on shelves in the aisle." – see at least Sachdeva: paragraph 0005 lines 1-11).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Morita with these above aforementioned teachings from Sachdeva to perform an inventory of at least a portion of an aisle. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Sachdeva’s use of a UAV to perform inventory of an aisle with Morita’s method of reserving a zone for a drone performing a task in order to use the UAV to assist in warehouse management (“The navigation path includes density nodes representing direction to the shelves of the aisle having the inventory, thereby optimizing warehouse management.” – see at least Sachdeva: paragraph 0005 lines 19-22). Doing so would allow inventory information to be maintained (“The mission may include, but is not limited to, collection of data associated with inventory at either a single shelf, multiple shelves or all the shelves etc. in one or both racks forming respective aisles of the warehouse to enable the warehouse management system 102 to verify, update and maintain inventory record.” – see at least Sachdeva: paragraph 0014 lines 19-24).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Brewer, further in view Sachdeva.

Regarding claim 14, Morita in view of Brewer teaches all of the elements of the current invention as stated above. Morita does not explicitly disclose, but Sachdeva teaches:
wherein the assigned task comprises: a delivery of at least one item to a person or to another autonomous vehicle; or an imaging task ("The set of rules further include identifying landmark features of the warehouse and density of inventory by performing image segmentation and analytics on the captured plurality of images using one or more deep learning techniques." – see at least Sachdeva: paragraph 0014 lines 10-14) (The examiner notes that the image segmentation and analytics as taught by Sachdeva corresponds to the claimed imaging task).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Morita with these above aforementioned teachings from Sachdeva to perform an imaging task. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Sachdeva’s use of a UAV to perform an imaging task with Morita’s method of reserving a zone for a drone performing a task in order to use the image data to assist in warehouse management by analyzing inventory (“The navigation path includes density nodes representing direction to the shelves of the aisle having the inventory, thereby optimizing warehouse management.” – see at least Sachdeva: paragraph 0005 lines 19-22). Doing so would allow inventory information to be maintained based on the data collected during the imaging task (“The mission may include, but is not limited to, collection of data associated with inventory at either a single shelf, multiple shelves or all the shelves etc. in one or both racks forming respective aisles of the warehouse to enable the warehouse management system 102 to verify, update and maintain inventory record.” – see at least Sachdeva: paragraph 0014 lines 19-24).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoon (US 2018/0267601) teaches a light projection system for defining boundaries of a predefined area.
Hahn (US Patent 10,438,494) teaches methods and systems for generating flight plans for aerial vehicles, including coordination air space reserved for operation of the aerial vehicles, and a communication indicating the boundaries of the reserved airspace.
Theobald et al. (US Patent 10,954,067) teaches a method in which robots handle in an automated way the transfer of items in a warehouse, wherein the robots retrieve items from shelves in an aisle.
Nageswaran et al. (US 2019/0302791) teaches systems and methods for robotic mapping, including mapping shelves and aisles in a store.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK ANTHONY MULDER whose telephone number is (571)272-3610. The examiner can normally be reached Monday - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./             Examiner, Art Unit 3667                

/VIVEK D KOPPIKAR/             Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                                                                                                      

September 30, 2022